DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 are objected to because of the following informalities, and appropriate correction is required.
-Claim 1 recites the limitation “the second error threshold voltage”.  This limitation is lack of antecedent basis.
-Claim 7 recites the limitation “a first error threshold voltage”.  It is unclear on whether or not “a first error threshold voltage” of claim 7 is “a first error threshold voltage” of claim 1, which claim 7 depends on.
-Claim 7 recites the limitation “a second error threshold voltage”.  It is unclear on whether or not “a second error threshold voltage” of claim 7 is “the second error threshold voltage” of claim 1, which claim 7 depends on.
-Claims, (if any) depended on above claims, are therefore also objected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibasaki (2018/0262373).
-Regarding claim 1, Shibasaki teaches an integrated circuit (see figure 9, and [0125-0145, 0193]), comprising:
a sampling timing reference (comprising (CKd1)) to be phase adjusted, via (52i1), relative to a data signal (Dia) based on an early error signal (PHL) and a late error signal (VLH); and 
a baud-rate phase detector (52f, 52g) to provide the early error signal and the late error signal, the early error signal to be based on an early error sample (outputted from (52c1))  that used a first error threshold voltage (VHL), the late error signal to be based on a late error sample (outputted from (52d1)) that used a second error threshold voltage (VLH), the first error threshold voltage not equal to the second error threshold voltage.
-Regarding claim 2, Shibasaki teaches that a first timing (“timing synchronized with the clock signal CKd1”, [0037]) of the early error sample and a first timing (“Timings at which one clock signal rises and falls”, [0036]) of a first data sample (outputted from (52a)) of the data signal are determined by a same first transition (“Timings at which one clock signal rises and falls”, [0036]) of the sampling timing reference, (see [0036, 0037]).
-Regarding claim 3, Shibasaki teaches that a second timing (“timing synchronized with the clock signal CKd1”, [0038]) of the late error sample and a second timing (“Timings at which one clock signal rises and falls”, [0036]) of a second data sample (outputted from (52a)) of the data signal are determined by a same second transition (“Timings at which one clock signal rises and falls”, [0036]) of the sampling timing reference, (see [0036, 0038]).

-Regarding claim 5, Shibasaki teaches that  the data signal uses PAM-4 signaling (see [0128]).
-Regarding claim 6, Shibasaki teaches that the sampling timing reference comprises a plurality of timing references (CKd1, CKd2)) having different phases with respect to each other of the plurality of timing references (see figure 9 and  [0036]).
-Regarding claim 7, Shibasaki teaches that the early error sample is taken by a first one (being a sampler (52c1)) of N number, (N=2), of early error samplers (52c1, 52c2) using a first error threshold voltage and the late error sample is taken by a first one (being a sampler (52d1)) of N number of late error samplers (52d1, 52d2) using a second error threshold voltage (see figure 9 and [0137, 0138]).
Allowable Subject Matter
Claims 8-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632